DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application and the preliminary amendment filed on 2 October 2019.
Claims 6-8 were canceled by the preliminary amendment. Claims 4, 5, and 9-11 were amended by the preliminary amendment. Claims 1-5 and 9-11 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage application of PCT application PCT/JP2018/014019 filed 31 March 2018. This application further claims priority to JP application No. 2017-073550 filed 3 April 2017. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Communication Unit,” “Facility Information Unit,” “Counting Unit,” “Protection Cost Calculation Unit” in claims 1-3, and “Coupon Issuance Unit,” “Advertisement Video Unit”, and “Coupon Selection and Issuance Unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites a “facility information unit.” As noted above, this limitation is interpreted under 112(f). Per MPEP 2181: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)”. The specification does not provide any algorithm for “displays cultural facility information including a 360 VR image on a display unit of the second display.” As such, the disclosure for the limitation as interpreted under 112(f) does not set forth a structure. Thus the scope of the limitation is unclear, rendering the claim indefinite. Claims 2 and 3 are similarly rejected.
Claims 1-3 are similarly rejected based on the 112(f) limitations of “Communication Unit,” “Counting Unit,” “Protection Cost Calculation Unit.”
Claim 5 is similarly rejected base on the limitations of “Coupon Issuance Unit,” “Advertisement Video Unit”, and “Coupon Selection and Issuance Unit.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9, which is representative of claims 1, 2, 3, 10 and 11, recites in part an advertisement method, the method comprising: displaying cultural facility information including an image; displaying advertisement information on the image which is the cultural facility information; counting the number of times accessing the advertisement information; paying advertisement rates to a user from an advertiser according to the number of times of the accesses counted in the counting step; and paying, as cultural facility protection cost, at least a part of the advertisement rates to a cultural facility different from the user from the advertisement rates paid to the user in the advertisement rates payment step. These limits unambiguously describe the concept of revenue sharing advertising fees with a content provider, and this concept is plainly a marketing/advertising activity. Because the claims describe a concept falling within one of the enumerated groupings identified by the 2019 PEG, the claims are determines to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate the abstract idea into a practical application. The claims recite the additional element of a system that includes at least a first terminal and a second terminal and a server. These devices are all described at a high level of generality and are interpreted as system of networked generic computing devices used to implement the abstract idea. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transform of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving networked computing devices. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a 360° VR image. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transform of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving virtual reality image display. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination of additional elements, the additional elements only generally link the abstract idea to a technological environment involving virtual reality image display over networked computing devices. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Because the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
At step 2B of the Mayo/Alice analysis, the additional elements are interpreted for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite the additional Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. The claims further recite the additional element of a 360 VR image. However, Esquilin (US 2006/0187193 A1) demonstrates that VR imaging was conventional long before the priority date of the claimed invention (“conventional video karaoke systems, a user wears a virtual reality suit having position sensors. Movements made by the user are sensed by the position sensors and a video image displayed on a display device of the system is caused to move in the same way as the position sensors worn by the user are caused to move” [0003]). As such, this element does not provide an inventive concept and does not constitute significantly more. There are no further additional elements.  
As previously noted, when considered as a combination of additional elements, the additional elements only generally link the abstract idea to a technological environment involving virtual reality image display over networked computing devices. Per MPEP 2106, the courts have found generally linking the use of a judicial exception to a particular technological environment to be insufficient to qualify as significantly more. As such the combination of additional elements does not amount to significantly more than the abstract idea. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 4 and 5 further limits the abstract idea, but do not set forth any other additional elements. The claims continues to recite a narrowed abstract idea. Further, the previously identified additional elements do not integrate the abstract ideas into a practical application or amount to significantly more than the abstract ideas. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2017/0286993 A1) in view of Harvey et al. (US 2014/0058809 A1).

Regarding Claim 1-3: Khalid discloses an advertisement system that includes at least a first terminal and a second terminal which are terminals (See at least Fig. 1), and a server which is able to communicate with the first terminal and the second terminal (See at least Fig. 1 and [0053]), wherein the server includes:
a communication unit that is able to communicate with the first terminal and the second terminal (backend system 108 may transmit data representative of the immersive virtual reality world to one or more media player devices 112. See at least [0029])
a facility information unit that displays cultural (or public or transportation) facility information including a 360° VR image on a display unit of the second terminal (a virtual reality media system may provide for display on a display screen of a media player device associated with a user, a field of view of an immersive virtual reality world. In some examples, the immersive virtual reality world may be generated from and may include camera-captured real-world scenery. Additionally, the field of view may include content of the immersive virtual reality world and may dynamically change in response to user input provided by the user as the user experiences the immersive virtual reality world. See at 
an advertisement information unit that displays advertisement information on the display unit of the second terminal (the virtual reality media system may map the 2D promotional image onto the promotional content platform on the outer surface of the 3D virtual object. For example, the 2D promotional image may be mapped onto the promotional content platform such that the 2D promotional image is viewable as a skin of the 3D virtual object when the outer surface of the 3D virtual object is located within the field of view of the immersive virtual reality world. See at least [0116]). 
the advertisement information is displayed on the VR image which is the cultural (or public or transportation) facility information displayed on the display unit of the second terminal through the communication unit (the virtual reality media system may map the 2D promotional image onto the promotional content platform on the outer surface of the 3D virtual object. For example, the 2D promotional image may be mapped onto the promotional content platform such that the 2D promotional image is viewable as a skin of the 3D virtual object when the outer surface of the 3D virtual object is located within the field of view of the immersive virtual reality world. See at least [0116]. Also: generate the 360-degree image of real-world scenery 104 by combining the plurality of images captured by segment-capture cameras 106. See at least [0028]. Also: real-world scenery 104 may include any indoor or outdoor real-world location such as the streets of a city, a museum, a scenic landscape, a satellite orbiting and looking down upon the Earth, the surface of another planet, or the like. Real-world scenery 104 may further include certain events such as a stock car race, a 

Khalid does not explicitly disclose a counting unit that counts the number of times the second terminal accesses the server or the advertisement information or a protection cost calculation unit that calculates the amount of payment that at least a part of advertisement rates paid by an advertiser is paid as protection cost of a cultural (or public or transportation) facility by a user of the first terminal to a cultural (or public or transportation) facility different from the user of the first terminal according to the number of times of the accesses counted by the counting unit. 
Harvey teaches a counting unit that counts the number of times a terminal accesses the server or the advertisement information (over the course of a reporting period, the content system manager 110 compiles aggregate counts of content views and interactions for each content item being displayed. See at least [0036]) and a protection cost calculation unit that calculates the amount of payment that at least a part of advertisement rates paid by an advertiser is paid as protection cost of a facility by a user of the first terminal to a facility different from the user of the first terminal according to the number of times of the accesses counted by the counting unit (The at least one processor is further configured to store the financial term override object in a database, associate the financial term override object with the publisher and the partner, and calculate at least one revenue share owed to the publisher and the partner based on the new set of rules. See at least [0002]. Also: the supplemental content provider may then pay the publisher 104 to publish the supplemental content on a partner-owned online property 124. See at least [0021]. Also: the content system manager 110 may also include a revenue calculator 116. As set forth above, the supplemental content provider supplies the publisher with revenue for distributing content to online properties 106. The content distribution manager 122 may monitor the distribution of the supplemental content to online properties. The distribution manager 122 may also be capable of monitoring user 108 interaction with the supplemental content if dictated by the payment model defined in the revenue share agreement. To calculate the revenue due to each party, the revenue calculator 116 may gather information from the content distribution manger 122. The revenue calculator 116 may then access the financial term object library to determine the current financial agreements between the parties. protection cost) does not limit the scope of the claim). 
Khalid provides a system which inserts advertising content into VR content, upon which the claimed invention’s impression based, advertising revenue sharing can be seen as an improvement. However, Harvey demonstrates that the prior art already knew of counting the number of times users view advertising content, charging advertisers for the number of advertising views, and providing a content provider a portion of the fees charged to advertisers. One of ordinary skill in the art could have trivially applied the techniques of Harvey to the system of Khalid to bill and compensate for the advertisements contemplated in Khalid. Further, one of ordinary skill in the art would have recognized that such an application of Harvey would have predictably resulted in an improved system which would charge advertisers and compensate content providers on a consistent and measurable basis. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Khalid and the teachings of Harvey. 

Regarding Claim 4: Khalid in view of Harvey teaches the above limitations. As previously noted in combination with Khalid, Harvey teaches wherein the protection cost calculation unit calculates advertisement rates according to the number of times of the accesses counted by the counting unit, and calculates the amount of payment to be paid as the protection cost based on the advertisement rates (the 

Regarding Claim 9-11: Khalid discloses an advertisement method for a system that includes at least a first terminal and a second terminal which are terminals (See at least Fig. 1), and a server which is able to communicate with the first terminal and the second terminal (See at least Fig. 1 and [0053]), the method comprising:
displaying cultural (or public or transportation) facility information including a 360° VR image on a display unit of the second terminal (a virtual reality media system may provide for display on a display screen of a media player device associated with a user, a field of view of an immersive virtual reality 
displaying advertisement information on the VR image which is the cultural (or public or transportation) facility information displayed on the display unit of the second terminal (the virtual reality media system may map the 2D promotional image onto the promotional content platform on the outer surface of the 3D virtual object. For example, the 2D promotional image may be mapped onto the promotional content platform such that the 2D promotional image is viewable as a skin of the 3D virtual object when the outer surface of the 3D virtual object is located within the field of view of the immersive virtual reality world. See at least [0116]).

Khalid does not explicitly disclose counting the number of times the second terminal accesses the server or the advertisement information; paying advertisement rates to a user of the first terminal from an advertiser according to the number of times of the accesses counted in the counting step; and paying, as cultural (or public or transportation) facility protection cost, at least a part of the advertisement rates to a cultural (or public or transportation) facility different from the user of the first terminal from the advertisement rates paid to the user of the first terminal in the advertisement rates payment step.
Harvey teaches counting the number of times the second terminal accesses the server or the advertisement information (over the course of a reporting period, the content system manager 110 compiles aggregate counts of content views and interactions for each content item being displayed. See paying advertisement rates to a user of the first terminal from an advertiser according to the number of times of the accesses counted in the counting step (the supplemental content provider may then pay the publisher 104 to publish the supplemental content on a partner-owned online property 124. See at least [0021]. Also: For example, a supplemental content provider may enter into an agreement with a publisher to pay the publisher $10 per thousand views of supplemental content. See at least [0028]), and paying, as facility protection cost, at least a part of the advertisement rates to a facility different from the user of the first terminal from the advertisement rates paid to the user of the first terminal in the advertisement rates payment step (the content system manager 110 may also include a revenue calculator 116. As set forth above, the supplemental content provider supplies the publisher with revenue for distributing content to online properties 106. The content distribution manager 122 may monitor the distribution of the supplemental content to online properties. The distribution manager 122 may also be capable of monitoring user 108 interaction with the supplemental content if dictated by the payment model defined in the revenue share agreement. To calculate the revenue due to each party, the revenue calculator 116 may gather information from the content distribution manger 122. The revenue calculator 116 may then access the financial term object library to determine the current financial agreements between the parties. It may then retrieve the financial term objects from the financial term library and associate them to content distribution events. For example, a supplemental content provider may enter into an agreement with a publisher to pay the publisher $10 per thousand views of supplemental content. The publisher may then enter into an agreement to provide 50% of the generated revenue to the partner resulting from the content being viewed on a partner-owned online property 124. For the purpose of this example, the supplemental content is viewed 1,000 times on the partner's online property 124. To determine the revenue due to each party, the revenue calculator 116, requests the number of views from the content distribution manager 122. It then accesses the financial term object library for the financial term object governing the partnership between the partner and publisher. The revenue calculator 116 may then calculate the publisher is due $5 (1000 views.times.$10/1000s view.times.50%) and the partner is also due $5 (1000 views.times.$10/1000s.times.50%). See at least [0028]. Examiner’s note: The naming of the revenue sharing (e.g., protection cost) does not limit the scope of the claim). 
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2017/0286993 A1) in view of Harvey et al. (US 2014/0058809 A1), and further in view of Horowitz et al. (US 2012/0209686 A1).

Regarding Claim 5: Khalid in view of Harvey teaches the above limitations. Additionally, Khalid disclose san advertisement video unit that plays an advertisement video unit on the display of the second terminal (FIG. 6 illustrates an exemplary 2D promotional image 600 ("image 600") that may be accessed and inserted into world 208 according to principles described herein. Image 600 may be representative of any type of 2D promotional image including any still image, animated image, or video content associated with promotional efforts of any type of sponsor, whether commercial or noncommercial. See at least [0065]). Khalid does not explicitly disclose a coupon selection and issuance unit that displays a coupon selection screen on the display unit of the second terminal after the advertisement video is played for a predetermined time or ended, and the coupon is displayed on the display unit of the second display by selecting the coupon from the coupon selection screen displayed by the coupon selection and issuance unit. 
However, Horowitz teaches a coupon selection and issuance unit that displays a coupon selection screen on the display unit of the terminal after the advertisement video is played for a predetermined time or ended, and the coupon is displayed on the display unit of the second display by selecting the coupon from the coupon selection screen displayed by the coupon selection and issuance unit (a coupon management application may identify one or more possible offers that the user is eligible for based on offer identifiers or other criteria in the QR code and/or confirmation data. The coupon management application may present information about the one or more possible offers. The coupon management application may then request that the user select one or more of these offers and/or confirm that the user is interested in receiving a coupon for one or more of these offers. See at least [0073]. Also: launch a web-based video advertising new pizza offering. The device then receives an image of a coupon for that offering. The user displays the image from the client device the next time the user orders pizza, and thus receives a discount on the user's next box of pizza. See at least [0152]. Also: After the user views the advertisement, the client device generates a unique coupon for the user. See at least [0153]. Also: At block 420, the access point optionally conducts a prerequisite activity with the user responsive to the detecting of block 410. For example, if the access point includes a display and/or speakers, the access point may present text, audio, and/or visual information to the user. See at least [0094] and Fig. 4. Also: At block 440, the access point optionally sends offer selection criteria to the coupon server. The offer selection criteria may include, without limitation, one or more offer identifiers that were randomly or otherwise selected by the access point, location data for the access point, an access point identifier, and/or information input by the user during the prerequisite activity. See at least [0096]. Also: At block 470, the coupon server provides a coupon for the selected coupon offer. See at least [0098]). 
Khalid and Harvey suggest a VR system which provides advertisements to users, upon which the claimed invention’s provision of coupons to users after watching advertisements can be seen as an improvement. However, Horowitz demonstrates that the prior art already knew of allowing users to select a coupon to receive in response to a user viewing an advertisement. One of ordinary skill in the art could have easily applied the techniques of Horowitz to the system of Khalid and Harvey by implementing 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Arrasvuori et al. (US 2009/0061901 A1) provides an augmented reality system where users must find an advertisement within the augmented display, and view the advertisement, to receive a coupon reward (See at least [0043]). 
Kariuki (WoofbertVR launches virtual reality app for museums) discusses a platform for displaying VR images of museum content. 
Flomenbaum (How Vertebrae is bringing native advertising to virtual reality platforms) discusses a platform for inserting advertising into virtual reality content. 
Green (How to advertise in virtual worlds) discusses placing advertisements in virtual spaces such as Second Life. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-03-13